IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KEVIN S. SANDERS, LLC, A              NOT FINAL UNTIL TIME EXPIRES TO
FLORIDA LIMITED                       FILE MOTION FOR REHEARING AND
LIABILITY COMPANY, AND                DISPOSITION THEREOF IF FILED
KEVIN S. SANDERS, AN
INDIVIDUAL,                           CASE NO. 1D17-2644

      Appellants,

v.

LEWIS TODD BARNETT,

      Appellee.

_____________________________/

Opinion filed September 25, 2017.

An appeal from the Circuit Court for Duval County.
Kevin A. Blazs, Judge.

Kevin S. Sanders, Jacksonville, for Appellants.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

WETHERELL, MAKAR, and WINOKUR, JJ., CONCUR.